2016 IL 119704



                                           IN THE
                                  SUPREME COURT
                                               OF
                            THE STATE OF ILLINOIS



                                      (Docket No. 119704)

       MOLINE SCHOOL DISTRICT NO. 40 BOARD OF EDUCATION, Appellee, v.
     PATRICK QUINN, Governor, State of Illinois, et al. (Elliott Aviation, Inc., Appellant).


                                  Opinion filed June 16, 2016.



           JUSTICE KARMEIER delivered the judgment of the court, with opinion.

          Chief Justice Garman and Justices Freeman, Thomas, Kilbride, and Burke
       concurred in the judgment and opinion.

           Justice Theis dissented, with opinion.



                                           OPINION

¶1         At issue on this appeal is the constitutionality of Public Act 97-1161 (eff. June
       1, 2013), which amended the Property Tax Code (35 ILCS 200/1-1 et seq. (West
       2014)) to create an exemption from property taxes on leasehold interests and
       improvements on real estate owned by the Metropolitan Airport Authority of Rock
       Island County and used by a so-called fixed base operator (FBO) to provide
       aeronautical services to the public. When the law was enacted, there was only one
       FBO leasing land from the Metropolitan Airport Authority, Elliott Aviation, Inc.
       The new law was specifically designed to provide a financial incentive for that
     particular company to expand its operations at the Metropolitan Airport Authority’s
     facilities rather than its operations in Des Moines, Iowa, which were not subject to
     property tax.

¶2        Moline School District No. 40 Board of Education (the School District), which
     faced losing more than $150,000 per year in tax revenue as a result of the
     exemption for Elliott Aviation, brought an action for declaratory and injunctive
     relief in the circuit court of Rock Island County to block implementation of the new
     law on the grounds that it violates various provisions of the Illinois Constitution,
     including the “special legislation” clause of article IV, section 13 (Ill. Const. 1970,
     art. IV, § 13). On cross-motions for summary judgment, the circuit court rejected
     the School District’s challenge to the law and concluded that it is constitutional.
     The appellate court reversed and remanded with directions, holding that the law
     contravenes the article IV, section 13 prohibition against special legislation. 2015
     IL App (3d) 140535. Elliott Aviation appealed to our court as a matter of right. Ill.
     S. Ct. R. 317 (eff. July 1, 2006). For the reasons that follow, we affirm the appellate
     court’s judgment.



¶3                                     BACKGROUND

¶4       Elliott Aviation is what is known in the aviation industry as a fixed based
     operator, or FBO. FBOs are commercial businesses allowed to operate at airports
     for the purpose of supplying support services to general aviation aircraft, i.e., those
     not operated by commercial airlines, large charters, or the military, and to the pilots
     and passengers of such aircraft. Typical services provided by FBOs include fueling,
     hangaring, aircraft maintenance and repair, aircraft rental, restrooms, rest areas,
     and facilities for conferences and flight planning. Numerous FBOs operate in the
     State of Illinois, which is home to 19 other airport authorities in addition to the
     Metropolitan Airport Authority of Rock Island County (the MAA).

¶5       Elliott Aviation was founded in the 1930s and has three FBO operations in the
     Midwest: Moline, Illinois; Des Moines, Iowa; and Minneapolis, Minnesota. The
     Moline location, which has 229 employees, is located on the grounds of the Quad
     City International Airport (Quad City). Elliott Aviation does not own either the
     land or the buildings where it conducts its business there, although it paid for the
     buildings to be constructed. Both the real estate and the improvements are owned
     by the MAA, which leases them to the company. Although the MAA itself is not
                                              -2-
     required to pay property tax, Illinois has assessed property taxes on airport property
     leased to FBOs, and Elliott Aviation has been required to pay property tax on the
     FBO it operates at the Quad City airport in Moline.

¶6       Several years ago, Elliott Aviation made known its interest in expanding its
     operations, either in Moline or at its Des Moines, Iowa, location. Cost was a factor,
     and one difference between these two possible options was that the company’s
     leasehold interests in its Iowa location were not subject to real estate taxes.

¶7       An economic impact analysis conducted by the Quad Cities Chamber of
     Commerce indicated that expansion at the Moline facility could be expected to
     create numerous new high-paying jobs and bring millions of dollars in revenue into
     Rock Island County. To provide an incentive for Elliott Aviation to pursue the
     Moline option, the Chamber of Commerce asked a local state legislator to support
     legislation that would exempt the company’s leasehold interests at the Quad City
     airport from property tax. The result was House Bill 4110. That legislation was
     ultimately enacted into law as Public Act 97-1161, the legislation challenged in this
     case. It amended the Property Tax Code (35 ILCS 200/1-1 et seq. (West 2014)) to
     provide, in pertinent part, that “[i]f property of the Metropolitan Airport Authority
     of Rock Island County is leased to a fixed base operator that provides aeronautical
     services to the public, then those leasehold interests and any improvements thereon
     are exempt [from taxation].” 35 ILCS 200/15-160(c) (West 2014).

¶8       Legislative debates on House Bill 4110 were clear and unambiguous as to the
     law’s purpose: to provide property tax relief for Elliott Aviation so that it would
     have an incentive to expand its operations at the Moline location, rather than at a
     location in Iowa or some other state, and thereby improve the local economy. See
     97th Ill. Gen. Assem., House Proceedings, Mar. 29, 2012, at 135-42. Equally clear
     was that the General Assembly did not want to extend the same property tax relief
     to any other operator at any other Illinois airport. An effort was made to amend the
     legislation to extend the same favorable tax treatment to FBO leases at the Lansing
     Municipal Airport in Cook County, but that effort was rebuffed. When House Bill
     4110 was signed into law by the Governor as Public Act 97-1161, it benefited a
     solitary company, Elliott Aviation, at a single airport, Quad City in Moline.

¶9       Prior to enactment of Public Act 97-1161, Elliott Aviation’s annual property
     tax bill included more than $150,000 per year for Moline School District No. 40.
     With passage of the new law and creation of the new exemption, the School District

                                             -3-
       faced losing all of that tax revenue. Because there was no sunset provision in the
       law, the loss would be recurrent and permanent.

¶ 10       The School District, which felt that it could ill afford the loss in revenue,
       responded by filing an action in the circuit court of Rock Island County to have the
       law declared unconstitutional and to enjoin its enforcement. Named as defendants
       were numerous governmental entities and officials, including the Governor, the
       Director of Revenue, and the local tax authorities.

¶ 11       The School District’s complaint contained four counts. Count I alleged that
       Public Act 97-1161 violates the special legislation clause of the Illinois
       Constitution, which prohibits the General Assembly from passing a “special or
       local law when a general law is or can be made applicable.” Ill. Const. 1970, art. IV,
       § 13. Count II sought to have the law invalidated on the grounds that it violates
       article I, section 2, of the Illinois Constitution, which provides that “[n]o person
       shall be deprived of life, liberty or property without due process of law nor be
       denied the equal protection of the laws.” Ill. Const. 1970, art. I, § 2. Count III
       asserted that the statute is fatally infirm because it offends the requirement in our
       State’s constitution that “[e]xcept as otherwise provided in this Section, taxes upon
       real property shall be levied uniformly by valuation ascertained as the General
       Assembly shall provide by law.” Ill. Const. 1970, art. IX, § 4(a). Finally, count IV
       alleged that the statute was invalid and could not be enforced because it was
       incompatible with the requirement in article IX, section 6, of the Illinois
       Constitution of 1970 that “[t]he General Assembly by law may exempt from
       taxation only the property of the State, units of local government and school
       districts and property used exclusively for agricultural and horticultural societies,
       and for school, religious, cemetery and charitable purposes.” Ill. Const. 1970, art.
       IX, § 6.

¶ 12        The law was set to take effect on June 1, 2013. Before that date arrived,
       however, the School District sought and obtained a preliminary injunction to block
       the statute’s implementation pending final resolution of the case. Shortly thereafter,
       the School District filed a motion for summary judgment pursuant to section
       2-1005 of the Code of Civil Procedure (735 ILCS 5/2-1005 (West 2014)). At this
       point, Elliott Aviation, which had not yet been named a party, was granted leave to
       intervene. It objected to the School District’s summary judgment motion and filed
       its own cross-motion for summary judgment. Following a hearing, the circuit court
       entered a detailed order which rejected each of the School District’s constitutional
                                               -4-
       challenges to Public Act 97-1161, found the statute to be constitutional, denied the
       School District’s motion for summary judgment, granted Elliott Aviation’s
       cross-motion for summary judgment, and dissolved the preliminary injunction it
       had previously entered.

¶ 13       After unsuccessfully seeking reconsideration by the circuit court, the School
       District appealed. In a published opinion, the appellate court unanimously
       concluded that Public Act 97-1161 violated the article IV, section 13 prohibition
       against special legislation (Ill. Const. 1970, art. IV, § 13). It therefore reversed the
       circuit court’s judgment and remanded with instructions for the circuit to enter
       summary judgment in favor of the School District, to deny Elliott Aviation’s
       motion for summary judgment, and to address the School District’s request for
       permanent injunctive relief. Because it found the statute to be unconstitutional
       under article IV, section 13 (Ill. Const. 1970, art. IV, § 13), the appellate court had
       no need to reach and did not address whether the statute was also fatally infirm
       under the other constitutional provisions invoked by the School District. 2015 IL
       App (3d) 140535, ¶¶ 30-31. The matter is now before us for review on Elliott
       Aviation’s appeal as a matter of right pursuant to Illinois Supreme Court Rule 317
       (eff. July 1, 2006).



¶ 14                                        ANALYSIS

¶ 15       The sole issue on this appeal is whether the appellate court erred when it
       concluded that Public Act 97-1161 is unconstitutional. The constitutionality of a
       statute is a question of law that we review de novo. Empress Casino Joliet Corp. v.
       Giannoulias, 231 Ill. 2d 62, 69 (2008). De novo review is also appropriate here
       because the case was decided through summary judgment. Pielet v. Pielet, 2012 IL
       112064, ¶ 30.

¶ 16       In undertaking our review, we begin with the familiar principle that statutes
       carry a strong presumption of constitutionality. A party claiming that a statute is
       unconstitutional bears the burden of establishing the statute’s constitutional
       infirmity. This court has a duty to uphold the constitutionality of a statute if it is
       reasonably possible to do so. Elementary School District 159 v. Schiller, 221 Ill. 2d
       130, 148-49 (2006).



                                                -5-
¶ 17        As noted earlier, the appellate court invalidated Public Act 97-1161 on the
       grounds that it violated article IV, section 13, of the Illinois Constitution of 1970
       (Ill. Const. 1970, art. IV, § 13), popularly known as the special legislation clause.
       That provision states:

              “The General Assembly shall pass no special or local law when a general
          law is or can be made applicable. Whether a general law is or can be made
          applicable shall be a matter for judicial determination.” Ill. Const. 1970, art. IV,
          § 13.

¶ 18       The special legislation clause prohibits the General Assembly from conferring a
       special benefit or privilege upon one person or group of persons and excluding
       others that are similarly situated. Big Sky Excavating, Inc. v. Illinois Bell Telephone
       Co., 217 Ill. 2d 221, 235 (2005). Its purpose, as we have consistently held, is to
       prevent arbitrary legislative classifications that discriminate in favor of a select
       group without a sound, reasonable basis. Best v. Taylor Machine Works, 179 Ill. 2d
       367, 391 (1997).

¶ 19       The clause has deep roots in our constitutional jurisprudence. It originally
       appeared in the nineteenth century in response to the General Assembly’s past
       abuse of the legislative process through the grant of special charters for various
       economic interests. It is predicated in part on the conviction that governments
       should establish and enforce general principles applicable to all their citizens and
       not enrich particular classes of individuals at the expense of others, that “one class
       or interest should not flourish by the aid of government, whilst another is oppressed
       with all the burdens.” Id. at 391-92 (quoting I Debates and Proceedings of the
       Constitutional Convention of the State of Illinois 578 (statements of Delegate
       Anderson)).

¶ 20       The first version of the special legislation clause was set forth in section 22 of
       article IV of the 1870 Constitution (Ill. Const. 1870, art. IV, § 22). That version
       contained an extensive list of specific categories in which the General Assembly
       was prohibited from passing a local or special law. While section 22 was in effect,
       the General Assembly was generally the final authority for determining whether a
       general law could be made applicable. When the 1970 Constitution was adopted,
       that list was eliminated. The substantive principles applicable to the prohibition
       against special legislation remain unchanged, but now, the issue of “whether a
       general law is or can be made applicable is specifically provided to be a matter for

                                                -6-
       judicial determination.” In re Belmont Fire Protection District, 111 Ill. 2d 373, 378
       (1986).

¶ 21       What constitutes a general law and what constitutes a special law was recently
       revisited by this court in Board of Education of Peoria School District No. 150 v.
       Peoria Federation of Support Staff, Security/Policeman’s Benevolent & Protective
       Ass’n Unit No. 114, 2013 IL 114853. Referencing past precedent, we noted in that
       case that laws are considered “general” “when alike in their operation upon all
       persons in like situation,” and that they are “special” if they impose a particular
       burden or confer a special right, privilege, or immunity upon only a portion of the
       people of our State. (Internal quotation marks omitted.) Id. ¶ 48.

¶ 22       Article IV, section 13, of the Illinois Constitution (Ill. Const. 1970, art. IV,
       § 13) does not impose a blanket prohibition on all special laws. By its terms, it only
       prohibits the passage of a “special or local law when a general law is or can be
       made applicable.” (Internal quotation marks omitted.) Board of Education of
       Peoria School District No. 150, 2013 IL 114853, ¶ 55; Elementary School District
       159 v. Schiller, 221 Ill. 2d at 154. Accordingly, a law does not automatically run
       afoul of the prohibition against special legislation merely because it affects only
       one class of entities and not another. Rather, the statute must confer on a person,
       entity, or class of persons or entities a special benefit or exclusive privilege that is
       denied to others who are similarly situated. Big Sky Excavating, Inc., 217 Ill. 2d at
       236. If an entity is uniquely situated, the special legislation clause will not bar the
       legislature from enacting a law tailored specifically to address the conditions of that
       particular entity. Board of Education of Peoria School District No. 150, 2013 IL
       114853, ¶ 55.

¶ 23       In assessing whether a statute violates the prohibition against special
       legislation, courts apply a two-part analysis. First, they must determine whether the
       statutory classification at issue discriminates in favor of a select group. If it does,
       then they must go on to consider whether the classification is arbitrary. Big Sky
       Excavating, Inc., 217 Ill. 2d at 235.

¶ 24       A special legislation challenge is generally judged under the same standards
       applicable to an equal protection challenge. If a law does not affect fundamental
       rights or make a suspect classification, and there is no contention that Public Act
       97-1161 does, the appropriate measure of its constitutionality is the rational basis
       test, which asks whether the statutory classification is rationally related to a

                                                -7-
       legitimate state interest. Crusius v. Illinois Gaming Board, 216 Ill. 2d 315, 325
       (2005). “The judgments made by the legislature in crafting a statute are not subject
       to courtroom fact-finding and may be based on rational speculation unsupported by
       evidence or empirical data.” Big Sky Excavating, Inc., 217 Ill. 2d at 240. “If any set
       of facts can be reasonably conceived that justify distinguishing the class to which
       the statute applies from the class to which the statute is inapplicable, then the
       General Assembly may constitutionally classify persons and objects for the
       purpose of legislative regulation or control, and may enact laws applicable only to
       those persons or objects.” Id. at 238.

¶ 25       Public Act 97-1161, the law challenged in this case, clearly discriminates in
       favor of a select group, as the appellate court correctly held. 2015 IL App (3d)
       140535, ¶ 24. By its terms, the law provides property tax relief only for FBOs
       providing aeronautical services to the public at the MAA’s Quad City International
       Airport, and there is only one of those, Elliott Aviation. No other FBO providing
       aeronautical services to the public at any other Illinois airport was given similar
       favorable treatment, and under the law, no other FBO providing aeronautical
       services to the public at any other Illinois airport has the opportunity to ever obtain
       similar tax treatment.

¶ 26       The real question in this case centers on the second step of the special
       legislation inquiry: whether the classification granting preferential tax treatment to
       FBOs leasing property from the MAA is arbitrary, i.e., whether it is rationally
       related to a legitimate state interest. The appellate court concluded that it is not. Id.
       ¶¶ 25-29. We agree.

¶ 27       The justification for the tax exemption conferred by Public Act 97-1161 was
       clear and specific: it was to induce Elliott Aviation to undertake its contemplated
       expansion in Illinois rather than in Iowa in the hope that the expansion would create
       additional jobs and thereby boost the local economy in Rock Island County.
       Encouraging Illinois businesses to expand in Illinois and facilitating economic
       growth of our communities are unquestionably legitimate functions of state
       government. As the appellate court correctly pointed out (id. ¶ 26), however, there
       was no requirement in the law that Elliott Aviation actually use the tax savings to
       expand in Illinois. If the statute were allowed to take effect, the company would be
       entirely free to devote the money it saved on taxes to any purpose it chose,
       including expanding in Iowa. That is good news for Elliott Aviation. It is not
       necessarily such good news for anyone else. If the company elected not to reinvest
                                                 -8-
       in Rock Island County, the residents of the county would not merely fail to realize
       the hoped-for economic benefits, they could actually be harmed. That is so because
       the School District would either have to curtail its operations to absorb the lost tax
       revenue or else the other taxpayers in the county would have to pay more to make
       up for the loss.

¶ 28       Of course, the fact that a law might be ill-conceived does not, in itself, create a
       constitutional problem for us to fix, for whether a statute is wise and whether it is
       the best means to achieve the desired result are matters for the legislature, not the
       courts. Crusius v. Illinois Gaming Board, 216 Ill. 2d at 332. The problem here,
       however, goes beyond that. In terms of our constitution’s prohibition against
       special legislation, the real flaw in Public Act 97-1161’s tax exemption for FBOs
       leasing space from the MAA is not that there is no assurance that the law will ever
       achieve its purpose. Rather, it is that there is no reasonable basis for limiting the tax
       incentives to this particular type of business at this particular facility in this
       particular part of the state.

¶ 29       Elliott Aviation depicts its circumstances as unique. They are not. Illinois has
       many municipal airport authorities and numerous FBOs, including FBOs like
       Elliott Aviation that operate near other states with a more favorable tax
       environment. They, too, would stand to benefit from tax incentives. Indeed, the
       same could be said of every other Illinois business throughout the state.

¶ 30       Elliott Aviation is an established enterprise which has no intention of moving or
       curtailing its operations in Rock Island County, so the availability of aeronautical
       services at the Quad City airport is not at risk. The company has, of course,
       expressed a desire to expand, but there is certainly nothing remarkable about that.
       The desire for expansion is a hallmark of for-profit businesses.

¶ 31        In upholding the law, the circuit court noted that Elliott Aviation’s operations in
       Moline are minutes away from another airport in Davenport, Iowa. The court did
       not explain the relevance of this point and we see none. Davenport is not the
       alternate Iowa location where Elliott Aviation was considering expansion. The
       record shows that Elliott Aviation’s Iowa facility is in Des Moines. Moreover, as
       we have just observed, many other Illinois businesses operate in geographical
       proximity to competitors and potential competitors in other states, and many
       Illinois businesses compete with companies headquartered in states where the tax
       climate may be more favorable.

                                                 -9-
¶ 32       The potential economic benefits to Rock Island County are undeniable, but
       nothing before us suggests that there is any particular set of economic
       circumstances in that county that does not exist elsewhere or that would warrant
       special property tax incentives for its businesses. Many parts of Illinois have
       suffered in the wake of the recent recession and were already suffering before that.
       All would benefit from economic investment and job growth of the type touted by
       the Quad Cities Chamber of Commerce when it first proposed this legislation.

¶ 33       There was discussion on the floor of the Illinois House in response to the
       Senate’s unsuccessful attempt to extend the tax break to a second airport, but it does
       not point us to a rational basis for the law’s narrow reach either. During the
       discussion, the legislation’s primary sponsor, Representative Verschoore, stated:

              “[Senate Amendments 1 and 2] added another airport to this land-based
          lease. I tried to pass this for the Quad City Airport only and when it went to the
          Senate, they added the Lansing Airport. And so, what I’m trying to do is get it
          back to the original Bill where it includes just the Quad City Metropolitan
          Airport.”

       This exchange followed:

              “[Representative] Franks: What’s your objection to adding the extra one?

              [Representative] Verschoore: Well, there was objection from people higher
          up than me…

              Franks: Oh.

              Verschoore: …so I guess that’s my objection.

             Franks: I get it. Okay. Well, thank you.” (Internal quotation marks omitted.)
          97th Ill. Gen. Assem., House Proceedings, Aug. 17, 2012, at 3-4.

¶ 34       Elliott Aviation speculates that the “higher ups” referenced by Representative
       Verschoore (whoever those might have been) had perfectly good and legitimate
       reasons for granting special treatment for FBOs leasing property from the MAA in
       Rock Island County and not extending the same benefit to anyone else, anywhere
       else. Based on Verschoore’s vague and mildly ominous statements and Franks’s
       responses (“Oh,” “I get it”), however, it seems just as likely that the limited


                                               - 10 -
       applicability of the proposed legislation resulted from purely political
       considerations wholly unrelated to the bill’s purposes or effects.

¶ 35        In sum, based upon what is before us, we do not see and cannot reasonably
       conceive of anything that would justify distinguishing FBOs operating at the Quad
       City airport from any number of other FBOs at other Illinois airports or, indeed,
       from other Illinois businesses which operate on our borders or compete with
       companies in more tax-friendly jurisdictions, for purposes of property tax liability.
       To the contrary, the law presents a paradigm of an arbitrary legislative
       classification not founded on any substantial difference of situation or condition.
       Under article IV, section 13, of our constitution (Ill. Const. 1970, art. IV, § 13),
       arbitrary statutory classifications which discriminate in favor of a select group
       without a sound and reasonable basis are forbidden. Allen v. Woodfield Chevrolet,
       Inc., 208 Ill. 2d 12, 21-22 (2003). The appellate court was therefore correct when it
       concluded that Public Act 97-1161 violates the special legislation clause of the
       Illinois Constitution and remanded the cause to the circuit court with directions.



¶ 36                                     CONCLUSION

¶ 37      For the foregoing reasons, the judgment of the appellate court is affirmed.



¶ 38      Affirmed.



¶ 39      JUSTICE THEIS, dissenting:

¶ 40       As the majority correctly notes, “statutes carry a strong presumption of
       constitutionality.” Supra ¶ 16. A party challenging a statute bears a heavy burden of
       clearly establishing a constitutional violation, and this court owes a duty to uphold
       legislation when reasonably possible to do so. Big Sky Excavating, Inc. v. Illinois
       Bell Telephone Co., 217 Ill. 2d 221, 234 (2005). In my view, the majority has paid
       only lip service to that duty by excusing the School District from carrying that
       burden.

¶ 41       Section 13 of article IV of the Illinois Constitution, the so-called special
       legislation clause, provides, “The General Assembly shall pass no special or local
                                             - 11 -
       law when a general law is or can be made applicable. Whether a general law is or
       can be made applicable shall be a matter for judicial determination.” Ill. Const.
       1970, art. IV, § 13. When a statute is challenged under that clause, our analysis is
       twofold. Initially, we must determine whether the classification created by the
       statute discriminates in favor of certain persons or entities. Crusius v. Illinois
       Gaming Board, 216 Ill. 2d 315, 325 (2005). If so, we must determine whether the
       classification is arbitrary. Id. The classification created by the Act is that fixed base
       operators (FBOs) at the Metropolitan Airport Authority of Rock Island (MAA)
       need not pay taxes on property leased from the MAA. The School District, as the
       party challenging the statute, was required to show that the classification
       discriminated in favor of FBOs at the MAA and that the classification was
       arbitrary. It failed to do either.

¶ 42       Regarding the first part of our analysis, the special legislation clause (and its
       predecessor in the 1870 Illinois Constitution) is founded upon “the conviction that
       governments should establish and enforce general principles applicable to all their
       citizens and not enrich particular classes of individuals at the expense of others.”
       Supra ¶ 19 (citing Best v. Taylor Machine Works, 179 Ill. 2d 367, 391-92 (1997)).
       A general law applies to all persons and entities in the same situation; a special law
       does not. See Board of Education of Peoria School District No. 150 v. Peoria
       Federation of Support Staff, Security/Policeman’s Benevolent & Protective Ass’n
       Unit No. 114, 2013 IL 114853, ¶ 48 (quoting Bridgewater v. Hotz, 51 Ill. 2d 103,
       109 (1972)).

¶ 43        The mere fact that a law affects only a single person or entity does not make it
       special and, therefore, invalid under the special legislation clause. Big Sky
       Excavating, 217 Ill. 2d at 235. The clause “prohibits the General Assembly from
       conferring a special benefit or privilege upon one person or group and excluding
       others that are similarly situated.” Crusius, 216 Ill. 2d at 325. The majority even
       recognizes this: “If an entity is uniquely situated, the special legislation clause will
       not bar the legislature from enacting a law tailored specifically to address the
       conditions of that particular entity.” (Emphasis in original.) Supra ¶ 22; Peoria
       School District, 2013 IL 114853, ¶ 55 (“Nothing in the constitution bars the
       legislature from enacting a law specifically addressing the conditions of an entity
       that is uniquely situated.” (citing Elementary School District 159 v. Schiller, 221
       Ill. 2d 130, 154 (2006))); Bridgewater, 51 Ill. 2d at 109 (holding that the
       constitutional prohibition against special legislation “does not mean that every law

                                                - 12 -
       shall affect alike every place and every person in the State but it does mean that it
       shall operate alike in all places and on all persons in the same condition”).

¶ 44       The procedural posture of this case does not affect the School District’s burden,
       but rather enhances it. This case comes before us after the appellate court reversed
       the trial court’s decision to grant Elliott Aviation’s motion for summary judgment.
       See 735 ILCS 5/2-1005 (West 2014). On that motion, Elliott Aviation bore the
       burden of persuasion, as well as the initial burden of production. Elliott Aviation
       could satisfy the latter burden either by presenting evidence that, if uncontroverted,
       would entitle the company to judgment as a matter of law on the School District’s
       constitutional claim or by establishing that the School District lacked evidence to
       prove that claim. See Williams v. Covenant Medical Center, 316 Ill. App. 3d 682,
       688-89 (2000) (citing Purtill v. Hess, 111 Ill. 2d 229, 240-41 (1986)). The School
       District then would bear the burden of production. The School District could satisfy
       that burden by presenting evidence to support its claim. Williams, 316 Ill. App. 3d
       at 689. In this context, the evidence for both parties would relate to the threshold
       inquiry—whether Elliott Aviation was uniquely situated.

¶ 45       Elliott Aviation’s cross-motion for summary judgment had attachments, which
       indicated that the company was arguably in a unique situation. Elliott Aviation
       offered affidavits from Greg Sahr, its president; Bruce Carter, the airport executive
       and director of aviation for the Quad City International Airport in Moline; and Tara
       Barney, the Quad Cities Chamber of Commerce’s chief executive officer. Sahr’s
       affidavit indicated that Iowa does not tax FBO leaseholds, while Illinois does. Sahr
       continued:

              “Growth in the general aviation field has caused a need for Elliott to expand
          and grow its operations. Elliott has an opportunity to significantly expand its
          business at either its Moline location or its location in [Des Moines,] Iowa or
          [Minneapolis,] Minnesota. One factor Elliott must consider in deciding where
          to expand its business is which location would be most financially beneficial.
          Property taxes are a significant factor in Elliott’s expansion plans and prior to
          the passage of the Act, Elliott had considered expanding at one of the
          Company’s other locations where such an exemption exists. A number of
          Elliott’s key competitors are in states that have such an exemption including
          Iowa, Michigan and Nebraska. Moreover, Elliott competes nationally against
          competitors that are located in states that do not levy property taxes on FBOs.”


                                               - 13 -
¶ 46            According to Elliott Aviation, “Rock Island County is the only county in
           Illinois with a major airport that borders Iowa, which does not tax FBO leases at
           airports.” Carter and Barney confirmed that Iowa does not tax FBO leaseholds.
           Barney added that, in her belief, the bill that became Public Act 97-1161 provided a
           significant incentive for the company to expand its operations in Moline.

¶ 47            In response, the School District presented very little. The School District’s
           complaint seemed to assert that FBOs at the MAA are similar to other FBOs in
           Illinois simply because there are other FBOs in Illinois. The School District alleged
           that there are 20 FBOs in Illinois, including Elliott Aviation, but did not further
           identify or describe the 19 FBOs outside Rock Island, aside from mentioning one in
           Lansing. 1 The School District never alleged that any of those 19 FBOs purportedly
           doing business in this state lease property from other airport authorities and pay
           taxes on the leaseholds, that any of those FBOs plan to expand their businesses, or
           that any of those FBOs suffered from tax disadvantages vis-à-vis their cross-border
           competitors. Notably, the School District’s complaint had no attachments.

¶ 48           The trial court, faced with the School District’s weak and conclusory argument
           and Elliott Aviation’s stronger and more supported argument, concluded that the
           School District had not carried its burden to present evidence that Elliott Aviation
           or other FBOs at the MAA are similarly situated with other FBOs across the state.
           According to the trial court, the evidence suggested instead that Elliott Aviation is
           uniquely situated due to its proximity to Iowa and its choice to expand its
           operations either there or in Illinois. The appellate court ignored that evidence and
           stated only that “as to the first element of a special legislation challenge, there is no
           question that the legislation at issue in this case discriminates in favor of FBOs
           leasing property from the Metropolitan Airport Authority.” 2015 IL App (3d)
           140535, ¶ 24.

¶ 49           The majority’s holding is barely more in-depth than that of the appellate court:

                   “Public Act 97-1161, the law challenged in this case, clearly discriminates
               in favor of a select group, as the appellate court correctly held. 2015 IL App
               (3d) 140535, ¶ 24. By its terms, the law provides property tax relief only for
               FBOs providing aeronautical services to the public at the MAA’s Quad City

       1
      In its memorandum in support of its motion to reconsider below, the School District mentioned that two airport
 authorities—one in East Alton and one in Rockford—are located near borders with neighboring states but did not
 discuss whether FBOs lease property from those airport authorities.
                                                       - 14 -
           International Airport, and there is only one of those, Elliott Aviation. No other
           FBO providing aeronautical services to the public at any other Illinois airport
           was given similar favorable treatment ***.” Supra ¶ 25.

¶ 50       The majority rejects Elliott Aviation’s depiction of its circumstances as unique.
       According to the majority, “Illinois has many municipal airport authorities and
       numerous FBOs, including FBOs like Elliott Aviation that operate near other states
       with a more favorable tax environment.” Supra ¶ 29. The majority seems to accept
       the unsupported allegation in the School District’s complaint that there are other
       FBOs in Illinois, some of which conduct business at our borders. That is improper
       for two reasons.

¶ 51       First, the majority violates rules on judicial notice. See Ill. R. Evid. 201(b) (eff.
       Jan. 1, 2011); 735 ILCS 5/8-1001 (West 2014). Courts cannot take judicial notice
       of facts that are “doubtful or uncertain” (Motion Picture Appeal Board v. S.K.
       Films, 65 Ill. App. 3d 217, 226 (1978) (quoting Sproul v. Springman, 316 Ill. 271,
       279 (1925))), and the School District’s allegation is certainly both. A statement in
       its response brief before us is even more equivocal: “[T]he very nature of the
       business that airport authorities and FBOs serve—air service—clearly
       demonstrates that some, probably many, if not all, of the airport authorities and
       FBOs in Illinois compete across state borders.” (Emphasis in original.) That
       statement, however, is not based on anything in the record, and it directly
       contradicts Sahr’s affidavit, which indicates that one FBO, Elliott Aviation, does
       compete across a state border.

¶ 52        Second, the majority’s assumption that there are other FBOs in Illinois, as well
       as other FBOs like Elliott Aviation, turns the presumption of constitutionality on its
       head. The majority ignores the School District’s complete lack of any evidence
       about the 19 FBOs purportedly doing business in Illinois and effectively excuses
       the School District from presenting evidence relevant to the first half of our
       constitutional analysis. The majority compounds that mistake by accepting the
       School District’s argument that FBOs at the MAA are not only like all other FBOs
       in Illinois but also like all other Illinois employers. Supra ¶ 29 (stating that “every
       other Illinois business throughout the state” would benefit from tax incentives like
       that in Public Act 97-1161). Apparently, the majority accepts the School District’s
       argument, made in its motion to reconsider below, that even a statute creating a tax
       exemption for all FBOs across the state would be special legislation because all
       Illinois businesses are similarly situated.
                                                - 15 -
¶ 53       An “every other Illinois business throughout the state” yardstick provides the
       wrong measure in special legislation cases. The legislature need not choose
       between a statute that governs all businesses or no statute at all. See Chicago
       National League Ball Club, Inc. v. Thompson, 108 Ill. 2d 357, 367 (1985). That is
       simply inconsistent with cases such as Crusius, Big Sky Excavating, and Schiller,
       where this court upheld statutes that benefitted a single person or entity. Schiller is
       particularly instructive.

¶ 54       In Schiller, the owner of a 160-acre parcel of farmland planned to develop the
       property as an upscale residential community. Although the property was in Cook
       County, it was across a road from the Village of Frankfort in Will County. The
       owner sought to have the property annexed into the Village, so that it would be a
       part of the Village’s school districts, rather than Cook County school districts.
       Senator Petka, whose district was near the property, proposed an amendment to an
       annexation bill that “ ‘takes care of a local concern in Will County’ ” and that
       would “ ‘solve a couple of school district issues *** also for a school district in
       Will County.’ ” Schiller, 221 Ill. 2d at 135 (quoting 90th Ill. Gen. Assem., Senate
       Proceedings, May 15, 1997, at 10; May 16, 1997, at 57-58 (statements of Senator
       Petka)). That amendment became section 7-2c of the School Code and provided
       that a portion of one school district may be attached to another adjacent school
       district, if certain conditions were met. 105 ILCS 5/7-2c (West 1998). Those
       conditions applied only to parcels of not more than 160 acres in Cook County and
       wholly within the boundaries of another school district, where the property owner
       had a pending annexation petition on the effective date of the statute—essentially,
       only to the owner’s property. Pursuant to the statute, the owner filed a petition with
       the state school superintendant to attach the property to the Will County school
       districts. The superintendant agreed to do so.

¶ 55       Several school districts in both counties, as well as a resident of Cook County,
       filed an administrative review suit. One of the plaintiffs’ arguments was that
       section 7-2c violated the special legislation clause. The trial court found the statute
       unconstitutional because it was enacted for the property owner “ ‘and no one
       else.’ ” Schiller, 221 Ill. 2d at 141. This court reversed. We agreed with the trial
       court that there was significant evidence in the record that the statute was intended
       solely to benefit the property owner. That, however, did not doom the legislation:

             “To contravene article IV, section 13, of our constitution, the statute must
          confer on a person, entity, or class of persons or entities a special benefit or
                                               - 16 -
          exclusive privilege that is denied to others who are similarly situated. Thus,
          under the first part of the inquiry, we determine if another entity similarly
          situated to [the owner] was denied a privilege. This burden has been met in
          previous cases through evidence of other entities that would have been able to
          benefit from the legislative privilege, but for some limiting exclusionary
          provision.” Id. at 151.

¶ 56       After reviewing our case law, we concluded that the plaintiffs failed to
       overcome the strong presumption of constitutionality with evidence that the benefit
       to the property owner was denied to any other similarly situated person or entity. Id.
       at 152. We noted that the plaintiffs did not claim that they were similarly situated to
       the owner; instead, they made a conclusory argument that the statute’s requirement
       of a pending annexation petition on its effective date prevented owners of other
       property from effectuating a school district change. Id. The plaintiffs presented no
       evidence that other property owners “sought to convert their farmland into
       residential areas, desired the Village of Frankfort to annex their property, or
       additionally sought a school district boundary change.” Id. at 153.

¶ 57       Like the plaintiffs in Schiller, the School District failed to present any evidence
       about the plans of supposedly similar entities. Our review is de novo, but we still
       must have something to review. Because the School District offered nothing to
       suggest that any of the 19 other FBOs purportedly doing business in Illinois are
       similarly situated to FBOs at the MAA, the School District failed to carry its burden
       on the first part of our special legislation analysis.

¶ 58       Even if the School District had shown Public Act 97-1161 discriminates in
       favor of FBOs at the MAA, it did not show that the Act is arbitrary. Regarding the
       second part of our constitutional analysis, where, as here, the classification does not
       involve a fundamental right or a suspect group, it is judged by the rational basis
       standard. Crusius, 216 Ill. 2d at 325. Under the rational basis standard, the
       classification is not arbitrary if it is rationally related to a legitimate governmental
       interest. Id. That standard is highly deferential, and the classification will pass
       constitutional muster where any conceivable set of facts justifies it. Big Sky
       Excavating, 217 Ill. 2d at 238; Chicago National League Ball Club, 108 Ill. 2d at
       369 (“if any state of facts can reasonably be conceived to sustain the classification,
       the existence of that state of facts at the time the statute was enacted must be
       assumed”); see also People ex rel. Lumpkin v. Cassidy, 184 Ill. 2d 117, 124 (1998)
       (“[u]nder the rational basis test, the court may hypothesize reasons for the
                                                - 17 -
       legislation, even if the reasoning advanced did not motivate the legislative action”).
       Elliott Aviation bore the initial burden to offer reasonably conceivable facts to
       support the legislature’s decision to create a tax exemption for FBOs at the MAA. If
       it did so, the School District then bore the burden to show that no reasonably
       conceivable facts justified that decision.

¶ 59       In its memorandum in support of its cross-motion for summary judgment,
       Elliott Aviation explained that before the statute was enacted, the company
       weighed the pros and cons of expanding in Iowa and Illinois. The Quad Cities
       Chamber of Commerce issued an “economic impact summary,” which showed that
       the expansion project would bring millions of dollars and hundreds of jobs to Rock
       Island County. That study, which was attached to Elliott Aviation’s memorandum,
       concluded that a tax exemption for FBOs at the MAA would allow Illinois “to
       compete on a level playing field with the two states immediately to the West on the
       East-West flight corridor.” Elliott Aviation stated that Representative Verschoore,
       the sponsor of Public Act 97-1161, mentioned that study in his debate comments
       and highlighted the expected benefits from the project. Representative Morthland,
       another supporter of the legislation, noted that it was intended “to facilitate an
       expansion that will provide much reward to the community.”

¶ 60        The School District offered dual reasons why the statute was completely
       arbitrary. In its complaint, the School District alleged that unemployment was
       lower in Rock Island County than other counties in Illinois with airport authorities.
       The School District referred to statistics from the United States Department of
       Labor and the Federal Reserve Bank in St. Louis, which indicated that “the
       unemployment rate for the last five months of 2012 for counties within the State
       with airport authorities show there is no greater or special job needs in Rock
       Island.” According to the School District, 18 counties had a monthly
       unemployment rate higher than Rock Island County during that time. The School
       District provided no citation for those statistics and did not state whether those
       counties are home to the other 19 FBOs purportedly doing business in Illinois and,
       if so, which ones. Again, the complaint had no attachments.

¶ 61       In its memorandum in support of its complaint, the School District changed
       course, arguing that a tax exemption for FBOs at the MAA is not rationally related
       to the Act’s goals, job creation and economic development, because the Act does
       not directly create jobs and does not require an FBO at the MAA to create jobs
       before receiving the tax exemption. According to the School District, “The Act’s
                                               - 18 -
       affect [sic] on jobs is uncertain and remote.” That effect became even more tenuous
       in the School District’s memorandum in support of its own summary judgment
       motion, where the School District insisted, “The Act’s affect [sic] on jobs is
       nonexistent.” The School District added that “the Act does not directly create or
       fund jobs, nor does it require jobs be created for the exemptions to be created.”

¶ 62       The appellate court focused upon the School District’s retooled argument. The
       appellate court agreed with the School District that any link between a tax
       exemption for FBOs at the MAA and job creation or economic development was
       speculative because the statute did not require those FBOs to reinvest the money
       that they saved “in such a way to create jobs and economic growth in Illinois.” 2015
       IL App (3d) 140535, ¶ 26. More importantly, the appellate court refused to believe
       that the legislature had any reason for the classification in Public Act 97-1161,
       holding that “there is no justification for singling out these particular for-profit
       businesses over other businesses in Illinois or other FBOs in Illinois.” Id. ¶ 25.

¶ 63        The majority acknowledges that “[e]ncouraging Illinois businesses to expand in
       Illinois and facilitating economic growth of our communities are unquestionably
       legitimate functions of state government.” Supra ¶ 27. Like the appellate court, the
       majority observes that the statute does not require Elliott Aviation to use its tax
       savings to expand in Illinois. Id. And like the appellate court, the majority
       identified a bigger problem with the statute. According to the majority, Public Act
       97-1161’s “real flaw” is that “there is no reasonable basis for limiting the tax
       incentives to this particular type of business at this particular facility in this
       particular part of the state.” Id. ¶ 28.

¶ 64       The Illinois House voted 77-31 in favor of the bill that became Public Act
       97-1161; the Senate voted 43-10 in favor of it. The majority’s holding that there is
       no reasonable basis for the Act flies in the face of the decision by overwhelming
       and bipartisan majorities in both the House and Senate that there is a reasonable
       basis. The legislature may have believed that providing a tax exemption to FBOs at
       the MAA like Elliott Aviation, and thereby providing an incentive to those entities
       to expand there and not in a neighboring state, would lead to job creation and
       economic development. The legislature also may have believed that limiting the tax
       exemption as it did would mitigate any negative effects in other counties that are
       not home to FBOs with expansion plans.



                                              - 19 -
¶ 65        We have long recognized that the legislature is free to make those types of
       judgments. “The legislature need not choose between legislating against all evils of
       the same kind or not legislating at all. Instead it may choose to address itself to what
       it perceives to be the most acute need.” Chicago National League Ball Club, 108
       Ill. 2d at 367; cf. Friedman & Rochester, Ltd. v. Walsh, 67 Ill. 2d 413, 421 (1977)
       (“The equal protection clauses of the State and Federal constitutions do not prohibit
       the legislature from pursuing a reform ‘one step at a time,’ or from applying a
       remedy to one selected phase of a field while neglecting the others.”). As
       Representative Morthland put it in the debate on the bill that became Public Act
       97-1161, “[D]oing a good thing on a broad scale doesn’t preempt doing a good
       thing on a small scale.” 97th Ill. Gen. Assem., House Proceedings, Mar. 29, 2012,
       at 140 (statements of Representative Morthland). Due to its superior investigative
       and fact-finding facilities, the General Assembly is far better suited than this court
       to balance the benefits of a tax incentive for a group of businesses in one county
       against detriments there and elsewhere.

¶ 66       The majority acknowledges that Elliott Aviation offered a reasonably
       conceivable explanation—or what the majority ironically labels “perfectly good
       and legitimate reasons”—for legislative leaders’ decision to limit the applicability
       of the tax exemption in Public Act 97-1161. Supra ¶ 34. Contrary to our case law,
       the majority rejects that explanation and instead focuses upon Representative
       Verschoore’s comment that the Lansing airport was omitted from Public Act
       97-1161 after “objection from people higher up than me” and Representative
       Franks’s response of “I get it.” (Internal quotation marks omitted.) Id. ¶¶ 33-34.
       The majority states that Verschoore’s comment was “vague and mildly ominous”
       and asserts that limiting the Act to FBOs at the MAA was a result of “purely
       political considerations wholly unrelated to the bill’s purposes or effects.” Id. ¶ 34.

¶ 67       Impugning the motives of a legislator based on a single comment devoid of
       context is unnecessary. And suggesting that there is something untoward about a
       political branch using political considerations to frame legislation seems naïve. See
       Mercy Crystal Lake Hospital & Medical Center v. Illinois Health Facilities &
       Services Review Board, 2016 IL App (3d) 130947, ¶ 34. A distaste for the
       bargaining inherent in the legislative process is not a basis for striking down a
       statute. Our constitutional role does not involve critiquing the legislative process.
       See Crusius, 216 Ill. 2d at 332 (“It is not our place to second-guess the wisdom of a
       statute that is rationally related to a legitimate state interest ***.”); Shields v.
       Judges’ Retirement System, 204 Ill. 2d 488, 497 (2003) (“It is the dominion of the
                                                - 20 -
       legislature to enact laws and it is the province of the courts to construe those
       laws.”).

¶ 68        “Classifications drawn by the General Assembly are always presumed to be
       constitutionally valid, and all doubts will be resolved in favor of upholding them.”
       In re Petition of the Village of Vernon Hills, 168 Ill. 2d 117, 122-23 (1995).
       Because the majority declines to demand that the School District clearly show that
       the classification in Public Act 97-1167 was unconstitutional and resolves those
       doubts in favor of striking down the statute, I dissent. I would remand this case to
       the appellate court for consideration of the School District’s other constitutional
       claims.




                                              - 21 -